Exhibit 10.1 FIRST AMENDMENT TO CONTRIBUTION AGREEMENT This First Amendment to Contribution Agreement (this “Amendment”) is dated as of June4,2015 by and among Flatonia Energy, LLC, a Delaware limited liability company (“Flatonia”), Parallel Resource Partners, LLC, a Delaware limited liability company (“PRP”), Sabine River Energy, LLC, a Texas limited liability company (“Sabine”), Oak Valley Operating, LLC, a Texas limited liability company (“Oak Valley Operator”), Oak Valley Resources, LLC, a Delaware limited liability company (“Oak Valley”) and Earthstone Energy, Inc., a Delaware corporation (“Earthstone”).Each of Flatonia, PRP, Sabine, Oak Valley Operator, Oak Valley and Earthstone is sometimes referred to herein individually as a “Party,” and collectively they are referred to herein as the “Parties.”Capitalized terms used and not otherwise defined in this Amendment shall have the respective meanings set forth in the Contribution Agreement (as defined below).
